DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/935,138, filed on 07/21/2020. Claims 1-36 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed December 29, 2021, Applicant amended claims 1 and 21, and did not cancel any claims. No new claims were presented for examination. 

Response to Arguments

4.	Applicant's arguments filed December 29, 2021, have been fully considered.

5.	Applicant submits that “Hyatt and Merg, alone or in combination, fail to teach or suggest at least "a smart mobile computing device, including at least one input device, at least one output device, and a mobile inspection module, configured to: identify a type of vehicle based at least in part on obtaining at least one vehicle identification number (VIN) of the vehicle, a model of the vehicle, or a make of the vehicle; and connect with at least one sensor associated with a plurality of vehicle components installed on the vehicle, the at least one sensor comprising an on- board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart 

In response to the Applicant’s argument that “Hyatt and Merg, alone or in combination, fail to teach or suggest at least "a smart mobile computing device, including at least one input device, at least one output device, and a mobile inspection module, configured to: identify a type of vehicle based at least in part on obtaining at least one vehicle identification number (VIN) of the vehicle, a model of the vehicle, or a make of the vehicle; and connect with at least one sensor associated with a plurality of vehicle components installed on the vehicle, the at least one sensor comprising an on- board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle, obtain, in real-time, at least one parameter associated with each of the plurality of vehicle components; and a server communicatively coupled to the smart mobile computing device, the server configured to: generate a dynamic inspection checklist customized based on the obtained at least on parameter, the customized dynamic inspection checklist comprising at least one identified and recommended inspection task for an inspector," as recited in claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them 

6.	Applicant submits that obtaining a VIN of the vehicle is not the same as identifying the vehicle by its VIN. [Applicant’s Remarks, 12/29/2021, page 10]

	The Examiner respectfully disagrees. With respect to the §103 rejection of independent claim 1, as best understood by the Examiner, Applicant argues that Hyatt does not teach identify a type of vehicle based at least in part on obtaining at least one of a vehicle identification number (VIN) of the vehicle, a model of the vehicle, or a make of the vehicle. However, in at least paragraphs 0027, 0028, 0045, and 0062, Hyatt teaches the instant limitation by identifying the vehicle type based on the vehicle identification number. In particular, Hyatt’s system for vehicle inspection which encompasses obtaining information relevant to the vehicles in a fleet from the fleet owner computer, as discussed in at least paragraphs 0027, 0028, is reasonably understood as teaching the disputed limitation “identify a type of vehicle based at least in part on obtaining at least one of a vehicle identification number” since Hyatt’s identification is conducted pursuant to obtaining the vehicle identification number. Identifying each vehicle by its VIN number suggests identifying a type of vehicle based at least in part on obtaining a vehicle identification number (VIN) of the vehicle. Moreover, the Examiner points out that vehicle type identification based on obtained vehicle identification number of the vehicle, is an essential, necessary, and ubiquitous feature in vehicle inspection systems. Notwithstanding that identifying vehicles based on the VIN 
In further support of the reasonableness of mapping Hyatt’s identification to the claimed identify a type of vehicle, it is noted that paragraph 0045 describes obtaining vehicle information including vehicle make and model, and paragraph 0062 describes a vehicle asset profile showing the type of the asset. Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Hyatt teaches and at least suggests the disputed limitation. 

7.	Applicant submits that Merg “does not teach “connect with at least one sensor associated with a plurality of vehicle components installed on the vehicle, the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle,” as recited in the amended claim.” [Applicant’s Remarks, 12/29/2021, page 12]

In response to the Applicant’s argument that Merg “does not teach “connect with at least one sensor associated with a plurality of vehicle components installed on the vehicle, the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle,” as recited in the amended claim,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 12/29/2021, which have been addressed in the updated rejection below.


Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


12.	Claims 1, 4-12, 21, 24-32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al., Pub. No.: US 2012/0123951 A1, [hereinafter Hyatt], in view of Merg et al., Pub. No.: US 2013/0317694 A1, [hereinafter Merg], in further view of McQuade et al., Pub. No.: US 2012/0136527 A1, [hereinafter McQuade].

As per claim 1, Hyatt teaches a system for generating a dynamic and customized inspection checklist for diagnosing a vehicle (paragraph 0007, discussing that the service management platform can include a service management server coupled to a database that holds a vast array of information regarding the collection of assets; paragraph 0012, discussing that the service management server can provide to a service provider, a list of recommended inspections; paragraphs 0023, 0033), the system (paragraphs 0007, 0012, 0088) comprising:

a smart mobile computing device, including at least one input device, at least one output device, and a mobile inspection module (paragraph 0012, discussing that service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item; paragraph 0023, discussing that FIG. 1 illustrates an example of a network architecture in accordance with one embodiment. Service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, asset part dealer computer 140 and asset telematics device 145--all configured to: 

identify a type of vehicle based at least in part on obtaining at least one of a vehicle identification number (VIN) of the vehicle, a model of the vehicle, or a make of the vehicle 

obtain, in real-time, at least one parameter associated with each of the plurality of vehicle components (paragraph 0007, discussing that the term "collection of assets" can refer to a fleet of vehicles which may, for example, include trucks managed by a trucking company, car rentals managed by a rental company, etc. The service management platform can include a service management server coupled to a database that holds a vast array of information regarding the collection of assets…All information access, delivery, retrieval and presentation can be in-context relative to a specific asset [i.e., vehicle]. That is, all asset-related data can be specifically tagged with and driven by a particular asset, and can be pulled into the platform from external data sources in real-time...; paragraph 0023, discussing that service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, asset part dealer computer 140 and asset telematics device 145--all of which can be 

 a server communicatively coupled to the smart mobile computing device (paragraph 0023, discussing that  the service management platform can be deployed on service management computer 100 and include service management server 105 coupled to database 110. Service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, assert part dealer computer 140 and asset telematics device 145--all of which can be associated with a particular asset of the fleet owner or manager maintained by the platform [i.e., the service management server coupled to the asset service provider computer is considered to be the server communicatively coupled to the smart mobile computing device – as described below, the asset service provider computer may be embodied as a smart phone (see paragraph 0025)]; paragraph 0025, discussing that asset service provider computer 125 and any other participating computer may be any device that can send or receive information and/or communicate with service management server 105 over network 115…The devices may also be embodied as access devices other than standalone computers, including--but not limited to--smart phones [i.e., smart mobile computing device], cellular phones, tablets, and other suitable electronic communication devices; paragraph 0011), the server configured (paragraph 0094, discussing that the service management server can comprise a single server configured to both collect data from a plurality of data sources related to the parties and the service of the assets and to determine service requirements for the assets…; paragraph 0023) to:

generate a dynamic inspection checklist customized, the customized dynamic inspection checklist comprising at least one identified and recommended inspection task for an inspector (paragraph 0012, discussing that the service management server can 

retrieve the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle (paragraph 0007, discussing that the term "collection of assets" can refer to a fleet of vehicles which may, for example, include trucks managed by a trucking company, car rentals managed by a rental company, etc. The service management platform can include a service management server coupled to a database that holds a vast array of information regarding the collection of assets…All information access, delivery, retrieval and presentation can be in-context relative to a specific asset. That is, all asset-related data can be specifically tagged with and driven by a particular asset, and can be pulled into the platform from external data sources in real-time [i.e., as set forth above, the external data sources include databases associated with computers 125, 130, 135 and 140 and device 145 (i.e., asset telematics device 145) – see paragraph 0030]; paragraph 0023, discussing that service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, asset part dealer computer 140 and asset telematics device 145--all of which can be associated with a particular asset [i.e., vehicle] of the fleet owner or manager maintained by the platform; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 

	While Hyatt teaches obtain, in real-time, at least one parameter associated with each of the plurality of vehicle components, and generating a customized dynamic inspection checklist, it does not explicitly teach that the least one parameter associated with each of the plurality of vehicle component is obtained by connecting with at least one sensor associated with a plurality of vehicle components installed on the vehicle, the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle; that the dynamic inspection checklist is customized based on the obtained at least one parameter; and that the obtained at 
 Merg in the analogous art of vehicle inspection systems teaches:

connect with at least one sensor associated with a plurality of vehicle components installed on the vehicle to obtain at least one parameter associated with each of the plurality of vehicle components (paragraph 0001, discussing that modern vehicles include electronic control modules and diagnostic systems for monitoring the status of associated vehicle equipment. Information conveyed by the diagnostic systems has become more standardized, assisting in the evaluation of vehicle conditions and identifying appropriate repair procedures; paragraph 0023, discussing that the diagnostic tool may be connected to a vehicle electronic control module (e.g., engine control module, transmission control module, ABS control module, etc.) to detect the malfunction (e.g., retrieve a DTC indicative of the malfunction); paragraph 0025, discussing that the diagnostic tool 108 further may be configured to communicate through a transmitter 112 with a computing device 114 to provide vehicle identification or diagnostic information to the computing device 114. The computing device 114 can be, for example, a mobile telephone, personal digital assistant (PDA), tablet computing device, etc. The diagnostic tool 108 may be configured to communicate with the computing device 114 over one or more communication protocols different from the one or more communication protocols used in the vehicle 102; paragraph 0035, discussing that the computing device 114 and the shop management computing device 116 may be configured to include Global Positioning System (GPS) sensor that may be configured to a provide to the server 120 information identifying a location of the computing device 114, or the shop management computing device 116, and/or the vehicle 102 to which the computing device 114, or the shop management computing device 116 may be connected; paragraph 0048, discussing that the diagnostic or scan tool may be connected to the vehicle to determine or retrieve the identification information. In this example, the diagnostic tool may be configured to transmit the identification 

generate a dynamic inspection checklist customized based on the obtained at least one parameter (paragraph 0049, discussing that the computing device may be configured to receive information describing condition of the vehicle. The information describing condition of the vehicle may, for example, include odometer reading, a diagnostic trouble code (DTC), and description of symptoms of a malfunction that the vehicle may be experiencing; paragraph 0051, discussing that the information describing the condition of the vehicle provided by the computing device may include vehicle On-Board Diagnostic Parameter Identifiers (PIDs) and one or more values associated with each PID (PID values). the  As an example, a PID may include a parameter identifier that can be used to request PID values from electronic control modules of the vehicle, and the PID values may indicate, for example, fuel system status, engine coolant temperature, fuel trim, fuel pressure, engine revolutions/minute (RPMs), vehicle speed, timing advance, and intake air temperature [i.e., the on-board diagnostic parameters describing the condition of the vehicle are considered to be the at least one parameter]. Other example PID values are possible as well; paragraph 0055, discussing that the server may be configured to compare the information describing the condition of the vehicle to the baseline data to determine a current malfunction of the vehicle and, accordingly, identify the vehicle repair information [i.e., identifying the vehicle repair information based on the condition of the vehicle suggests generating a dynamic inspection checklist customized based on the obtained at least one parameter – as set forth below, repair information includes test procedures – see paragraph 0058]; paragraph 0058, discussing that the repair information may include, for example, tips, solutions, potential fixes, a list of parts that may need to be replaced, test procedures, repair procedures, questions and answers related to the condition of the vehicle, etc.; paragraph 0066, discussing that the subset of repair information may, thus, be tailored or specific to an environment of the vehicle in addition to the condition of the vehicle; paragraph 0089, discussing that the interface 400 may also include a component 

retrieve, at least in response to establishing a connection with the at least one sensor, the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle (paragraph 0023, discussing that the diagnostic tool may be connected to a vehicle electronic control module to detect the malfunction (e.g., retrieve a DTC indicative of the malfunction); paragraph 0025, discussing that the diagnostic tool further may be configured to communicate through a transmitter with a computing device to provide vehicle identification or diagnostic information to the computing device; paragraph 0035, discussing that the computing device and the shop management computing device may be configured to include Global Positioning System (GPS) sensor that may be configured to a provide to the server information identifying a location of the computing device…; paragraph 0048, discussing that the diagnostic or scan tool may be connected to the vehicle to determine or retrieve the identification information. In this example, the diagnostic tool may be configured to transmit the identification information to a communication network, and the computing device may be configured to receive the information from the communication network; paragraph 0049, discussing that the information describing condition of the vehicle may, for example, include odometer reading, a diagnostic trouble code (DTC), and description of symptoms of a malfunction that the vehicle may be experiencing; paragraph 0050, discussing that the diagnostic tool may be connected to a vehicle electronic control module to retrieve the DTC indicative of the malfunction or type of malfunction [i.e., retrieving the DTC indicative of the malfunction suggests retrieve, at least in response to establishing a connection with the at least one sensor, the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle]; paragraph 0051, discussing that the information describing the condition of the vehicle may include vehicle On-Board Diagnostic Parameter Identifiers (PIDs) and one or more values associated with each 

Hyatt is directed towards a platform for service management including inspection, repair and maintenance of a collection of assets. Merg is directed towards diagnostic systems for monitoring the status of associated vehicle equipment. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hyatt with Merg because the references are analogous art because they are both directed to solutions for service management including vehicle inspections and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying Hyatt to include Merg’s features for connecting with at least one sensor associated with a plurality of vehicle components installed on the vehicle to obtain at least one parameter associated with each of the plurality of vehicle components, generating a dynamic inspection checklist customized based on the obtained at least one parameter, and retrieving, at least in response to establishing a connection with the at least one sensor, the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle, in the manner claimed, would serve the motivation of providing tips, solutions, test procedures, repair procedures, questions and answers related to the condition of the vehicle (Merg at paragraph 0034), or in the pursuit of assisting in the evaluation of vehicle conditions and identifying appropriate repair procedures 

The Hyatt-Merg combination does not explicitly teach the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle. However, McQuade in the analogous art of vehicle diagnostics systems teaches this concept. McQuade teaches:

the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle (paragraph 0003, discussing that with respect to the diagnosis or detection of fault conditions, today's vehicles are equipped with many different types of data collection and processing components, and such data can be useful in diagnosing specific vehicle problems; paragraph 0007, discussing that in addition to fully automated vehicle monitoring and data collection, additional data derived from manual vehicle inspections and operator experience while driving a vehicle can be collected in an automated fashion. Such data can be provided by a person visually observing the condition of components on a vehicle either during routine inspections or simply while near the vehicle, but can also be based upon the driving feel and sensation experienced by an operator while using the vehicle. The data can readily be input using a handheld data collection device; paragraph 0012, discussing that he concepts disclosed herein encompass determining the service needs of a particular vehicle; paragraph 0057, discussing that many relatively low cost diagnostic tools are available to consumers to extract vehicle performance data from their vehicles. Even without access to such tools, vehicle operators can 


As per claim 4, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to obtain the VIN by connecting to the OBD (paragraph 0027, discussing that  the service management server can obtain information relevant to the vehicles in the fleet from fleet owner computer and store that information in database 110. Such information can include, for example, the make, model, Vehicle Identification Number (VIN), mileage, use, location, driver, and other information related to the vehicle; paragraph 0030, discussing that all asset-related data can be specifically tagged with and driven by a particular asset, and can be pulled into the platform from external data sources (e.g., 

Examiner notes that Merg, in addition to Hyatt as cited above, also teaches: wherein the smart mobile computing device is configured to obtain the VIN (paragraph 0023, discussing that an owner 104 of the vehicle 102 may drive the vehicle to a repair shop to obtain help diagnosing and repairing the malfunction, for example. The owner 104 may be greeted by a service advisor 106 who may connect a diagnostic tool 108 through a connector 110 to the vehicle 102. For example, the diagnostic tool 108 may be connected to the vehicle 102 to retrieve vehicle identification information [i.e., retrieving vehicle identification information by connecting to the vehicle electronic control module suggests obtaining the VIN – as set forth below, the identification information may include engine type and/or vehicle identification number (VIN) – see paragraph 

As per claim 5, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to obtain the model of the vehicle by manually inputting a model information of the vehicle into the smart mobile computing device by the inspector, the model information comprising a model number and a model year of the vehicle (paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination...When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125 [i.e., entering asset identifying information into an asset service provider computer 125 by the technician is considered to be manually inputting a model information of the vehicle into the smart mobile computing device by the inspector – as set forth below, vehicle identifying information includes vehicle make and model (see paragraph 0045)], the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options…; paragraph 0039, discussing enabling the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle; paragraph 0045, 

As per claim 6, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to obtain the make of the vehicle by manually inputting a make information of the vehicle into the smart mobile computing device by the inspector, the make information comprising a brand name of vehicle manufacture (paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination...When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125 [i.e., entering asset identifying information into an asset service provider computer 125 by the technician is considered to be manually inputting a make information of the vehicle into the smart mobile computing device by the inspector – as set forth below, vehicle identifying information includes vehicle make and model (see paragraph 0045)], the asset profile specific to that asset can be retrieved from service management server 105, and 

As per claim 7, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to guide the inspector to perform a guided test sequentially recommended based on the dynamic inspection checklist (paragraph 0012, discussing that the service management server can provide to a service provider, a list of recommended inspections. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by -step inspection protocol, and require input from the service provider as 

As per claim 8, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to receive at least one input from the inspector while performing a guided inspection of the vehicle (paragraph 0038, “the technician can also be presented with the opportunity to enter notes, to upload a photograph 

As per claim 9, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to generate different types of labels based on at least one pre-determined label to receive at least one input provided by the inspector (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item; paragraph 0038, discussing that each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, various inspection options can be presented via a pull-down 

As per claim 10, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to generate at least one profile of the vehicle based on at least one input associated with inspection data received from the inspector in response to a user interface presented in accordance with the dynamic inspection checklist (paragraph 0030, discussing that all information concerning a particular asset and its associated asset-specific information can be maintained in an asset profile stored on database 110 and can be available to all platform participants according to permissions set by the asset owner; paragraph 0032, discussing that service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices as well as the location of the asset. Service management server 105 can add this information to the asset profile; paragraph 0039, discussing that inspections can be device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device. This is advantageous because it enables the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle…; paragraph 0040, discussing that upon completion of the inspection, service management server 105 can maintain results in a service event folder in the asset profile for that asset [i.e., generating an asset-specific profile based on the inspection results received by the technician suggests generating at least one profile of the vehicle based on at least one input associated with inspection data received from the inspector in response to a user interface presented in accordance with the dynamic inspection checklist]. In addition, if necessary, service management server 105 can place a repair order specific to the asset/inspection failure in the asset profile; paragraph 0052, discussing that once a service is completed the service event folder for that event can be closed by service management server 105 and tagged to the asset profile so that the asset history is complete. The service event folder and associated communications thread can also be exported to asset management software or another system by any participant; paragraphs 0009, 0062).

As per claim 11, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to receive at least one input associated with inspection data via the at least one input device in response to a user interface presented in accordance with the dynamic inspection checklist (paragraph 0038, discussing that the service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination...Inspections can be specific to a particular asset and/or to a particular component or assembly within an asset or class of assets. When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125, the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options. When a particular inspection is selected, an inspection protocol can be presented to the technician. Each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question. Inspection failures can be tied to predefined repair plans that get loaded to the case and/or presented to the service writer to select and add; paragraph 0039, discussing that inspections can be device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device [i.e., receiving input associated with the inspection items in response to inspection options presented on the technician hand-held device suggests receiving at least one input associated with inspection data via the at least one input device in response to a user interface presented in accordance with the dynamic inspection checklist]. This is advantageous because it enables the technicians to efficiently input 

As per claim 12, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt teaches wherein the smart mobile computing device, in an established connection with the OBD of the vehicle, is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components or performance of the vehicle based on the at least one identified and recommended inspection task (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item [i.e., the smart mobile computing device is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components based on the at least one identified and recommended inspection task]; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor [i.e., the asset's onboard diagnostic computer/processor is considered to be the OBD], or from a participating onboard computer management server that receives such wherein the at least one identified and recommended inspection task comprises an identified and recommended test (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol; paragraph 0037, discussing that database 110 can also include various local, state, or federal inspection requirements, tax regulations, and other regulatory measures for different types of vehicles. Thus, by associating a vehicle with the state in which the vehicle legally registered, service management server 105 can provide the vehicle with inspection plans that are consistent with the state's regulations. For example, when the vehicle is taken to a service provider for a mandatory state inspection, that vehicle can be inspected by a service provider using service management server 105 according to the inspection requirements of its home state regardless of its current location; paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each 

While Hyatt teaches that the at least one identified and recommended inspection task comprises an identified and recommended test, it does not explicitly teach that the identified and recommended test is a revolutions per minute (RPM) test. However, Merg in the analogous art of vehicle inspection systems teaches this concept (paragraph 0033, discussing that matching the received vehicle information to the content of the vehicle repair database 122 may include searching the vehicle repair database 122 to match and correlate keywords or combinations of keywords in the repair order along with other vehicle information to content of stored repair cases to determine prioritized fixes, relevant component test procedures, etc. In another example, matching the received information to the content of the vehicle repair database 122 may include mapping the vehicle information to tables or other databases comprising repair test procedures, prioritized fixes, part replacement statistics, etc. to retrieve relevant repair information. The vehicle repair database 122 may be configured or arranged to facilitate matching the received vehicle 

Hyatt is directed towards a platform for service management including inspection, repair and maintenance of a collection of assets. Merg is directed towards diagnostic systems for monitoring the status of associated vehicle equipment. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hyatt with Merg because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying 

	Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 21 the Hyatt-Merg combination teaches a method for generating a dynamic and customized inspection checklist for diagnosing a vehicle using a smart mobile computing device (Merg, paragraph 0006, discussing that the method may comprise providing to a communication network, by a computing device, vehicle information comprising one or more of (i) identification information of a vehicle, and (ii) information describing condition of the vehicle; paragraph 0025, discussing that the computing device 114 can be, for example, a mobile telephone, personal digital assistant (PDA), laptop, notebook, or netbook computer, tablet computing device, etc. The diagnostic tool 108 may be configured to communicate with the computing device 114 over one or more communication protocols different from the one or more communication protocols used in the vehicle 102; paragraph 0027, discussing that the service advisor 106 may walk around the vehicle 102 to perform visual inspection of the vehicle 102, identify symptoms of the malfunction, interview the owner 104 to record a complaint associated with the malfunction, and log information describing condition of the vehicle to the computing device 114 to create a repair order, for example [i.e., the computing device 114 is considered the smart mobile computing device – as set forth above, “the computing device 114 can be, for example, a mobile telephone, personal digital assistant (PDA)” 

	Claim 24 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
	Claim 25 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
	Claim 26 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
	Claim 27 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
	Claim 28 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
	Claim 29 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
	Claim 30 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.
	Claim 31 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.
	Claim 32 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 12, as discussed above.

As per claim 33, the Hyatt-Merg-McQuade combination teaches the method of claim 21. Hyatt further teaches further comprising: generating at least one report based on at least one of the obtained parameters associated with the vehicle, the at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data; or generating at least one correlation model based on at least one of the obtained parameter associated with the vehicle, the at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received input associated with inspection data (paragraph 0039, discussing that inspections can be cloud based, accessed wirelessly, and device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device. This is advantageous because it enables the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle [i.e., providing results associated with the vehicle inspection suggests generating at least one report based on at least one of the obtained parameters associated with the vehicle, the at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data]; paragraph 0064, discussing that FIGS. 7A-7B illustrate an example of a dashboard provided by service management server 105 for a fleet manager. In this example, the dashboard allows a user to see all open cases for assets owned by or associated with the fleet manager. When a mouse is dragged over a case entry on the dashboard screen, a mouse over window can automatically appear which can include the most recent threaded communications of participants associated with the vehicle. In the dashboard depicted in FIG. 7A, the threaded communications between the service provider and the customer are shown in the mouse over window depicting "Case Notes." Further, the illustrated screen displays to the user all "Requested Service" cases in a table below the "All Cases" table. These requested service entries indicate the case number, subject vehicle's unit number, serial number, designated service provider and any other relevant information; paragraph 0078, discussing that FIG. 24 illustrates an example of service event tracking provided by the platform. In this example, the platform displays two columns, the left of which displays the basic information associated with the asset .

13.	Claims 2, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in further view of Helstab, Pub. No.: US 2018/0025392 A1, [hereinafter Helstab].

As per claim 2, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to retrieve information of the vehicle (paragraph 0018, discussing that database 110 can be a relational database identifying each vehicle by its VIN number or another unique number (i.e., a tag) generated for the vehicle. The tag can identify vehicle specific attributes such as, but not limited to, engine serial number, engine size, transmission type, type of oil used, etc. The tag can also identify administrative attributes such as, for example, the state in which the vehicle is registered, vehicle warranty information, account number, etc...The service management platform can use asset and component tags as well as service histories of the assets to identify possible warranty coverage for replacement parts and to alert the user of such coverage. The platform can be configured to provide access to manufacturer and replacement part warranty coverage information stored in database 110 or provide access to such information over network 115 through the platform to the servers of the manufacturers or parts suppliers; paragraph 0052, discussing that once a service is completed the service event folder for that event can be closed by service management server 105 and tagged to the asset profile so that the asset history is complete. The service event folder and 

While the Hyatt-Merg-McQuade combination teaches wherein the server is configured to retrieve  information of the vehicle, and describes maintaining historical information of the vehicle (Hyatt, paragraphs 0078, 0094), the Hyatt-Merg-McQuade combination does not explicitly teach  wherein the server is configured to retrieve historical information of the vehicle based on the VIN. However, Helstab in the analogous art of asset condition assessment teaches this concept 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Helstab is directed towards collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Helstab because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Helstab’s feature for retrieving historical information of the vehicle based on the VIN, in the manner claimed, would serve the motivation of mitigating limitations within the prior art relating to vehicle condition determination (Helstab at paragraph 0010), or in the pursuit of generating an assessment report in dependence upon an aspect of the request for assessment data relating to a vehicle (Helstab at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device, in an established connection with the OBD of the vehicle, is configured to perform regulatory tests on the vehicle (paragraph 0032, discussing that service management server 105 can also receive information such as 

The Hyatt-Merg-McQuade combination does not explicitly teach perform mobile emission tests on the vehicle. However, Helstab in the analogous art of asset condition assessment teaches this concept (paragraph 0002, discussing that the invention relates to asset condition determination and in particular to collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data; paragraph 0071, discussing that an on-board system today may provide access to use, condition and operating error data through what is called the On Board Diagnostics (OBD) interface via a plug in connection used to access vehicle use data (acceleration events, maximum speeds, etc.), service history and maintenance requirements, function error codes (engine, brakes, emissions, etc.), emissions functions/testing, programming of vehicle functions, vehicle function upgrades, software upgrades, etc. Communication with the embedded software and operating system of an OTB may be via wired or wireless interface allowing dealers to support servicing and manufacturers to provide support and upgrades. An OBD and/or VMS (vehicle management system) may support interaction with external systems and other vehicles to facilitate autonomous services in addition to application programming interfaces (APIs) for third parties; paragraph 0127, discussing that upon determining that the vehicle VIN matches the scheduled assessment VIN then the process proceeds to step 560 wherein the vehicle specifications are retrieved from external database and/or User's 110 PED (portable electronic device) and the appropriate assessment sections populated within the AAM-ASP (Assessment and Management Application, Software and/or Platform) forms/GUIs as the User 110 progresses. Accordingly, the user either through a guided assessment without options or through a self-direction assessment using drop-down menus, tool bar options, etc. 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Helstab is directed towards collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Helstab because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Helstab’s feature for performing mobile emission tests on the vehicle, in the manner claimed, would serve the motivation of  mitigating limitations within the prior art relating to vehicle condition determination (Helstab at paragraph 0010), or in pursuit of providing the vehicle with inspection plans that are consistent with the state's regulations (Hyatt at paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 22 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.

14.	Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in further view of Andrews, Pub. No.: US 2019/0279142 A1,  [hereinafter Andrews].

As per claim 3, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches scanning an image (paragraph 0033, discussing that service management server 105 can be configured to initiate service events based on initiation by an asset owner, access to the asset owner's asset management system, input to the platform from a telematics device on an asset, fault or other information provided to the platform, point of service identification through scanning of asset identification markers or other identifiers such as an RFID tag, and in-context data from the asset pulled into the platform).

The Hyatt-Merg-McQuade combination does not explicitly teach wherein the smart mobile computing device is configured to obtain the VIN by scanning an image of a door frame or a windshield. However, Andrews in the analogous art of asset inspection methods teaches this concept. Andrews teaches:

wherein the smart mobile computing device is configured to obtain the VIN by scanning an image of a door frame or a windshield (paragraph 0001, discussing a method of inspecting a physical asset(s) using a mobile computing device; paragraph 0083, discussing that the dealer must put in the full 17 digits of the Vehicle Identification Number (VIN) or scan the Vehicle Identification Number (VIN) from the door of the vehicle; paragraph 0089, discussing that 3rd 
The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Andrews is directed towards a method of inspecting an automobile using a mobile computing device is disclosed. Therefore they are deemed to be analogous as they both are directed towards automobile inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Andrews because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Andrews’ feature for obtaining the VIN by scanning an image of a door frame or a windshield, in the manner claimed, would serve the motivation of automatically uploading, the year, make, and model of the vehicle (Andrews at paragraph 0083), thereby establishing ease of use for the inspector, and simplifying the inspection service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 23 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in further view of Yakes et al., Pub. No.: US 2003/0158638 A1,  [hereinafter Yakes].

As per claim 13, the Hyatt-Merg-McQuade combination teaches the system of claim 11. While the Hyatt-Merg-McQuade combination teaches an identified and recommended RPM test, it does not explicitly teach wherein the smart mobile computing device in an established connection with the OBD of the vehicle is configured to perform the identified and recommended RPM test by manually or remotely varying a throttle to preset RPMs and collect relevant OBD data from the vehicle. However, Yakes in the analogous art of vehicle serving systems teaches this concept. Yakes teaches:

wherein the smart mobile computing device in an established connection with the OBD of the vehicle is configured to perform the identified and recommended RPM test by manually or remotely varying a throttle to preset RPMs and collect relevant OBD data from the vehicle (paragraph 0005, discussing systems and methods for servicing, repairing and monitoring electric vehicles; paragraph 0104, discussing that it may also be desirable to provide the central control unit 14 with a limited degree of control over the engine and transmission systems, for example, enabling the central control unit 14 to issue throttle command requests to the engine control system 91. This allows the central control unit to control the speed of the engine; paragraph 0306, discussing that  throttle, brake, shift, and steering inputs are received from the operator at the interface module which is connected to the operator interface…; paragraph 0329, discussing that 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Yakes is directed towards a vehicle diagnostic system. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Yakes because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Yakes’ feature for performing the identified and recommended RPM test by manually or remotely varying a throttle to preset RPMs and collect relevant OBD data from the vehicle, in the manner claimed, would serve the motivation of  performing prognoses of various system conditions and use the information obtained to alleviate or prevent operational difficulties (Yakes at paragraph 0153); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in further view of  Millard et al., Pub. No.: US 2011/0119244 A1, [hereinafter Millard].

As per claim 14, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device in an established connection with the OBD of the vehicle is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components or performance of the vehicle based on the at least one identified and recommended inspection task (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item [i.e., the smart mobile computing device is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components based on the at least one identified and recommended inspection task]; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor [i.e., the asset's onboard diagnostic computer/processor is considered to be the OBD], or from a participating onboard computer management server that receives such information from a collection of asset telematics devices and distributes such information appropriately. Service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices as well as the location of the asset; paragraph 0038, discussing that each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, wherein the at least one identified and recommended inspection task comprises an identified and recommended test of a particular sequence (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol [i.e., a step-by-step inspection protocol to the service provider based on the inspections for the asset is considered to be an identified and recommended test of a particular sequence – as set forth above, an “asset” refers to a vehicle (see paragraphs 0007,0009)]; paragraph 0037, discussing that database 110 can also include various local, state, or federal inspection requirements, tax regulations, and other regulatory measures for different types of vehicles. Thus, by associating a vehicle with the state in which the vehicle legally registered, service management server 105 can provide the vehicle with inspection plans that are consistent with the state's regulations. For example, when the vehicle is taken to a service provider for a mandatory state inspection, that vehicle can be inspected by a service provider using service management server 105 according to the inspection requirements of its home state regardless of its current location; paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for 

While Hyatt teaches an identified and recommended test, it does not explicitly teach that the identified and recommended test is a driving test of a particular sequence. However, Millard in the analogous art of vehicle diagnostics systems teaches this concept. Millard teaches:

wherein the at least one identified and recommended inspection task comprises an identified and recommended driving test of a particular sequence (paragraph 0019, discussing a method for diagnosing transmission problems in an automobile includes the steps of performing a road test on the automobile, wherein the automobile is test driven to determine any potential transmission problems, noting any potential transmission problems, discovered during the road test, on a road test matrix form, wherein the potential transmission problem is noted using a pre-established code, wherein the problems can be further delineated into sub-problems, providing an electronic database containing technical bulletins related to transmission problems, wherein 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Millard is directed towards a method for diagnosing transmission problems in an automobile. Therefore they are deemed to be analogous as they both are directed towards vehicle diagnostics systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Millard because the references are analogous art because they are both directed to solutions for service .

17.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in further view of Remboski et al., Pub. No.: US 2018/0197354 A1, [hereinafter Remboski].

As per claim 16, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to assigns dynamically an inspector based on a plurality of parameters comprising proximity to the vehicle (paragraph 0011, discussing that when the service management server is accessed by a service provider that has been selected to carry out a particular repair or service, the service management server can provide the service provider with electronic step-by-step repair or service instructions; paragraph 0016, discussing that service providers can be managed by the service management platform and selected in accordance with the service management platform or by a participant to the service event and can be specific to the asset, type of service event, location of the asset, ratings based on surveys managed by the service management platform [i.e., selecting a service provider based on a plurality of parameters comprising location of the asset, ratings based on surveys managed by the service management platform, etc. suggests assigning dynamically an inspector based on a 

While the Hyatt-Merg-McQuade combination teaches wherein the server is configured to assigns dynamically an inspector based on a plurality of parameters comprising proximity to the vehicle, experience with vehicle types, and training of the inspector, it does not explicitly teach that the plurality of parameters comprise experience with vehicle types, and training of the inspector. However, Remboski in the analogous art of vehicle diagnostics systems teaches this concept. Remboski teaches: 

wherein the server is configured to assigns dynamically an inspector based on a plurality of parameters comprising experience with vehicle types, and training of the inspector (abstract, discussing a method for failure analysis and technician assessment, the method may include 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Remboski is directed towards vehicle monitoring. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Remboski because the references are analogous art because they are both directed to solutions for service management including vehicle diagnosis systems, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade g combination to include Remboski’s feature for assigning an inspector based on a plurality of parameters comprising experience with vehicle types, and training of the inspector, in the manner claimed, would serve the motivation of enable a technician ranking system based on experience, quality, efficiency, etc. (Remboski at paragraph 0431), or in the pursuit of improving results for repair customers and shop owners (Remboski at paragraph 0453); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

18.	Claims 17-18, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in further view of Areshidze et al., Pub. No.: US 2017/0169399 A1, [hereinafter Areshidze].

As per claim 17, the Hyatt-Merg-McQuade combination teaches the system of claim 1. The Hyatt-Merg-McQuade combination does not explicitly teach wherein a machine learning module of the system is configured to be trained and generate at least one correlation model based on at least one of the obtained at least one parameter associated with the vehicle, at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data. However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches: 

wherein a machine learning module of the system is configured to be trained and generate at least one correlation model based on at least one of the obtained at least one parameter associated with the vehicle, at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data (paragraph 0019, discussing that the online vehicle marketplace can additionally include a vehicle data management system, which functions to access, store, analyze, and/or otherwise utilize historical data relating to vehicle value. The vehicle data management system preferably interfaces with a plurality of vehicle data sources. Vehicle data sources can include transaction history on the vehicle marketplace, vehicle list prices on outside vehicle marketplaces, vehicle maintenance and/or accident history, and/or other suitable sources of information. The transaction history of the vehicle marketplace may be particularly useful since the state of the vehicle can be correlated to the sale of the vehicle; paragraph 0047, discussing that updating the pricing report preferably includes processing the vehicle profile with basic information used in the initial pricing report and inspection information from the vehicle inspection report. The collected information can be analyzed using the vehicle value data system to generate a prediction of related to the sale of the vehicle. The prediction can include expected sales price, expected time windows, comparisons to other time windows or locations, and/or any suitable analysis. Data for similar 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Areshidze’s feature for including a machine learning module configured to be trained and generate at least one correlation model based on at least one of the obtained at least one parameter associated with the vehicle, at least one generated profile, the at least one 
As per claim 18, the Hyatt-Merg-McQuade combination teaches the system of claim 1. The Hyatt-Merg-McQuade combination does not explicitly teach wherein the server is configured to determine a health score for the vehicle using at least one machine learning (ML) technique or at least one artificial intelligence (AI) technique pre-configured in the smart mobile computing device, the at least one ML technique or the at least one Al technique utilizes at least one of the obtained parameters associated with the vehicle, at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received inputs associated with inspection data for determining the health score. However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches: 

wherein the server is configured to determine a health score for the vehicle using at least one machine learning (ML) technique or at least one artificial intelligence (AI) technique pre-configured in the smart mobile computing device, the at least one ML technique or the at least one Al technique utilizes at least one of the obtained parameters associated with the vehicle, at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received inputs associated with inspection data for determining the health score (paragraph 0019, discussing that the transaction history of the vehicle marketplace may be 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Areshidze’s feature for determining a health score for the vehicle using at least one machine learning (ML) technique or at least one artificial intelligence (AI) technique pre-configured in the smart mobile computing device, the at least one ML technique or the at least one Al technique utilizes at least one of the obtained parameters associated with the vehicle, at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received inputs associated with inspection data for determining the health score, in the manner claimed, would serve the motivation of providing better predictions of vehicle value (Areshidze at paragraph 0013), or in the pursuit of utilizing data analysis of maintenance costs, vehicle conditions, and sales data to generate predictions of the impact of particular maintenance tasks for various vehicles (Areshidze at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 34, the Hyatt-Merg-McQuade combination teaches method of claim 33. The Hyatt-Merg-McQuade combination does not explicitly teach wherein generating the at least one correlation models comprises training a machine learning module of an inspection system incorporating a server and the smart mobile computing device based at least in part on at least one of the obtained parameter or vehicle information of the identified type of the vehicle.  However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches:

wherein generating the at least one correlation models comprises training a machine learning module of an inspection system incorporating a server and the smart mobile computing device based at least in part on at least one of the obtained parameter or vehicle information of the identified type of the vehicle (paragraph 0019, discussing that the online vehicle marketplace can additionally include a vehicle data management system, which functions to access, store, analyze, and/or otherwise utilize historical data relating to vehicle value. The vehicle data management system preferably interfaces with a plurality of vehicle data sources. Vehicle data sources can include transaction history on the vehicle marketplace, vehicle list prices on outside vehicle marketplaces, vehicle maintenance and/or accident history, and/or other suitable sources of information. The transaction history of the vehicle marketplace may be particularly useful since the state of the vehicle can be correlated to the sale of the vehicle; paragraph 0045, discussing that the inspection application preferably guides an inspector such that the inspection can be consistently performed regardless of the individual performing the inspection. The inspection application preferably facilitates easy entry of quantitative measurements such as tire tread depth or brake pad thickness and/or qualification checks such as part condition. For some checks, qualitative inspections may be automated using an inspection tool. For example, interior noise, vehicle vibrations, or other aspects may be measured using sensors of a smart phone or other 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Areshidze’s feature for training a machine learning module of an inspection system incorporating a server and the smart mobile computing device based at least in part on at least one of the obtained parameter or vehicle information of the identified type of the vehicle, in the manner claimed, would serve the motivation of providing better predictions of vehicle value (Areshidze at paragraph 0013), or in the pursuit of utilizing data analysis of maintenance costs, vehicle conditions, and sales data to generate predictions of the impact of particular maintenance tasks for various vehicles (Areshidze at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

19.	Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Millard, in further view of Areshidze.

As per claim 19, the Hyatt-Merg-McQuade-Millard combination teaches the system of claim 14. While Hyatt teaches an estimated maintenance cost (claim 10: “A system for managing maintenance and inspection of a plurality of vehicles, comprising: a service provider computer to store and provide data including at least one of estimated maintenance cost, service provider location, and service provider schedule”), and Merg teaches a life expectancy associated with the vehicle (paragraph 0029: “The vehicle repair database 122 may include original equipment manufacturer (e.g., automakers or part suppliers) information including component-specific information such as component specification, wiring diagrams, diagnostic flow charts, calibration procedures, life expectancy, etc.”), the Hyatt-Merg-Millard combination does not explicitly teach wherein the health score is indicative of at least one of a monetary value, maintenance cost or a predictive remainder life associated with the vehicle. However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches:

wherein the health score is indicative of at least one of a monetary value, maintenance cost or a predictive remainder life associated with the vehicle (paragraph 0018, discussing that a vehicle maintenance platform is preferably used to generate informative reports on maintenance tasks. A vehicle maintenance platform may be used by a plurality of car/vehicle repair shops to provide customers or potential customers with estimates of expected vehicle costs in the future and to better communicate the value of repairs. For example, a mechanic could enter vehicle information and then generate a maintenance report showing the cost of fix, the expected impact on the value of the vehicle and scenarios relating to other predicted maintenance costs in the future [i.e., health score indicative of maintenance cost]; paragraph 0046, discussing that updating the pricing report preferably provides greater resolution on the expected price. For example, an initial pricing report may provide a range for a minimum price, and the spread of the range may be reduced in response to the vehicle inspection report. The minimum price may alternatively be 

The Hyatt-Merg-McQuade-Millard combination is directed to features for vehicle inspection and diagnostics. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Millard combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which 

Claim 35 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 18 and 19, as discussed above. 

20.	Claims 20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in further view of Hanson et al., Pub. No.: US 2017/0352104 A1, [hereinafter Hanson].

As per claim 20, the Hyatt-Merg-McQuade combination teaches the system of claim 1. Hyatt teaches wherein the server is configured to connect with at least one historical information source to obtain historical data of the vehicle, the at least one historical information source comprising a database server having historical information of at least one vehicle information (paragraph 0028, discussing that database 110 can be a relational database identifying each vehicle by its VIN number or another unique number (i.e., a tag) generated for the vehicle. The tag can identify vehicle specific attributes...The service management platform can use asset and 

The Hyatt-Merg-McQuade combination does not explicitly teach wherein a detection of a change in the VIN from the database server results in a determination of an alteration or fraud related to the vehicle. However, Hanson in the analogous art of vehicle damage detection systems teaches this concept. Hanson teaches: 

wherein a detection of a change in the VIN from the database server results in a determination of an alteration or fraud related to the vehicle (abstract, discussing systems and 

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Hanson is directed towards systems and methods for automatically detecting vehicle damage. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing 

	Claim 36 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 20, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Marlow et al., Patent No.: US 10,937,103 B1 – describes a telematics device including an on-board diagnostic (OBD) device adapter and connected to an OBD port of the vehicle through which on-board computer may be configured to transmit data to telematics device.
B.	Vijayan et al., Pub. No.: US 2019/0102749 A1 – describes a computerized method implements a vehicle check-in process at an automobile dealership with a mobile device.

D.	Tenzer et al., Pub. No.: US 2007/0173991 A1 – describes that vehicle use conditions can be obtained from an existing on board diagnostic (OBD) system already on the vehicle, which exists on every current vehicle. In one embodiment, these use conditions are accessed through an OBD connector already on the vehicle, to which the mobile device is connected. 
E.	Fornasa, Martino, et al. "VISIONS: A service oriented architecture for remote vehicle inspection." 2006 IEEE Intelligent Transportation Systems Conference. IEEE, 2006 – describes a system for remote vehicle inspection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683